UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4681
CHARLES EDWARD CALLIS, a/k/a BJ,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Raymond A. Jackson, District Judge.
                            (CR-00-16)

                      Submitted: June 8, 2001

                       Decided: July 5, 2001

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

Stephen Ashton Hudgins, Newport News, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, Janet S. Reincke, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CALLIS
                              OPINION

PER CURIAM:

   Charles Edward Callis appeals his 360-month sentence for conspir-
acy to possess with intent to distribute and to distribute cocaine base
in violation of 21 U.S.C. § 846 (1994). Callis asserts there was insuf-
ficient evidence to convict him and that his conviction is improper
under Apprendi v. New Jersey, 530 U.S. 466 (2000). We affirm.

   Callis argues the evidence was insufficient to establish his guilt of
conspiracy to possess with intent to distribute and to distribute crack
cocaine. A jury’s verdict must be upheld on appeal if, when construed
in the light most favorable to the government, there is substantial evi-
dence in the record to support it. Glasser v. United States, 315 U.S.
60, 80 (1942). In evaluating the sufficiency of the evidence, this court
does not review the credibility of witnesses and assumes the jury
resolved all contradictions in the testimony for the government.
United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert.
denied, 525 U.S. 1141 (1999). We have reviewed the record and con-
clude there was sufficient evidence for the jury to convict Callis.

   Under Apprendi, "[o]ther than the fact of a prior conviction, any
fact that increases the penalty for a crime beyond the prescribed statu-
tory maximum must be submitted to a jury, and proved beyond a rea-
sonable doubt." Apprendi, 530 U.S. at 490. Callis was indicted for
conspiracy to possess with intent to distribute and to distribute fifty
grams or more of crack cocaine in violation of 21 U.S.C.A.
§ 841(a)(1), (b)(1)(A) (West 1999); 18 U.S.C. § 2 (1994). We con-
clude the indictment and the jury instructions sufficiently charged
drug quantity and therefore find no Apprendi violation. See United
States v. Richardson, 233 F.3d 223, 230-31 (4th Cir. 2000), pet. for
cert. filed, ___ U.S.L.W. ___ (U.S. Mar. 19, 2001) (No. 00-9234).

   For these reasons, we affirm Callis’ conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED